Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed 1/13/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al (US 2014/0234496, provided by IDS) in view of Romani et al (EP 3228941, provided by IDS).
Siegel discloses the following claimed structural limitations of claim 1: A vertical domestic extraction hood (see 10) for extracting air containing vapours and fumes coming from a hob (see 28 of paragraph [0120]) during food preparation (see paragraph [0120]), said hood comprising: 
a parallelepipedic extractor body (see 10) containing functional components therein for drawing in air (see element 215 of [0124]), said extractor body having an opening (see 12 of FIG 1) on one side (see FIG 1) to discharge air drawn in and filtered and on another side (see bottom of 10 of FIG 1) a different opening for drawing in the air to be filtered (see paragraphs [0120] & [0123]); and 


Regarding a panel at a front of a front side of the extractor body, the panel having a rear side that faces and is spaced apart by a distance from said front side of the extractor body so as to form a space between said extractor body and said panel, Siegel discloses much of this structure (see FIG 1 extractor body 10 and front panel including element 19), however Siegel is silent as to whether or not the panel has a rear side that faces and is spaced apart by a distance from the front side of the extractor body.
Romani teaches a domestic extraction hood (see title) and teaches the claimed panel arrangement: a panel (see Romani element 23) at a front of a front side of the extractor body (see FIG 3 and spatial relationship of panel 23 to front side 6 of extractor body 15), the panel having a rear side that faces and is spaced apart by a distance from said front side of the extractor body so as to form a space between said extractor body and said panel (see Romani paragraph [0020] and see space 24 of FIG 3).  Romani teaches this arrangement allows panel 23 to be moveable relative to the front side 6 of the extractor body to allow the exhaust fan to be more effective (see Romani paragraph [0023]) while also allowing for a compact and aesthetically pleasing hood (see Romani paragraphs [0024] – [0026]).



Regarding claim 2, Siegel in view of Romani teaches wherein the sensor for monitoring airborne substances monitors air present in the space between the panel and the extractor body, said sensor being associated with at least one of said panel or said extractor body in a position facing the space (see Siegel elements 13 – 16 of FIG 1).
Regarding claim 3, Siegel in view of Romani teaches wherein the sensor is associated with a part of the panel present on the rear side thereof facing the extractor body, said sensor being within that part and located at a respective grille provided on a free flat face of such part facing the extractor body in that:  Siegel teaches the sensor does not have to be associated with a part of the panel at all, see FIG 2 with the sensor and controller independent of the hood assembly.
Romani does not expressly teach the use of a sensor but has airflow between the rear side of panel 23 and face 6 of the extractor body and it would be obvious to one of ordinary skill in the art at the time of effective filing to locate a sensor on the rear side of panel 23 so as to monitor the fumes being extracted.

It would have been obvious to one of ordinary skill in the art at the time of effective filing to locate a sensor as claimed in the hood as taught by Siegel in view of Romani.  Doing so would allow the sensor to monitor the air/fumes being drawn into the extractor from the environment where the hood is located.

Regarding claim 4, Siegel in view of Romani teaches wherein the sensor is associated with at least one of the panel or the extractor body on a side that does not face the hob (see elements 13 – 16 of FIG 1).
Regarding claim 5, Siegel in view of Romani teaches further comprising at least one of: said sensor for airborne substances is adapted to monitor one or more of the following substances present in the air: VOC, CO, CO2, NOx, CH4; or said sensor for airborne substances is adapted to monitor parameters of the environment in which the hood is located, including at least one of a temperature or a humidity of that environment (see Siegel paragraphs [0120], [0122] and [0124]).
Regarding claim 6, Siegel in view of Romani teaches wherein further comprising a screen on a front side of the panel (see Siegel paragraph [0120] and 19 of FIG 1), the screen is configured as a user interface for use of the hood (see paragraph [0120]), and a command and control unit of the hood connected to said panel and to said screen and being adapted to generate media content on said screen (see controller 17 and paragraph [0120]), said command and control unit being connectable to at least one of the internet or to a home communication network so as to be able to communicate with 
Regarding claim 7, Siegel in view of Romani teaches wherein the command and control unit is connected to a control unit for the hob (see Siegel paragraph [0122]) and is adapted to control power generated by each heating element of the hob according to detected characteristics of the air monitored, and said control of the power enabling the cooking process for a food placed on such hob over said heating element to be controlled (see paragraphs [0122] and [0124]).
Regarding claim 8, Siegel in view of Romani teaches wherein the functional components of the extractor body designed to draw in air are operated according to characteristics of the air detected by the sensor (see Siegel paragraphs [0122] & [0123]).
Regarding claim 10, Siegel in view of Romani teaches an assembly comprising the vertical domestic extraction hood according to claim 1 and a hob (see Siegel paragraph [0120] and [0123]) having a number of heating elements (see Siegel elements 28), said vertical domestic extraction hood comprising the sensor for monitoring airborne substances (see Siegel paragraph [0122]) and a control unit to which said sensor is connected (see Siegel paragraphs [0120] & [0122]), said control unit is also configured to control an operation of said heating elements of the hob according to the monitoring of airborne substances performed by said sensor (see Siegel paragraph [0122] & [0123]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al (US 2014/0234496) as applied to the claims above, and further in view of Yamauchi et al (US 2005/0087184).
Regarding claim 9, Siegel in view of Romani teaches wherein said extractor body and said panel are independent of each other (see rejection of claim 1 and see Romani FIG 3), but fails to explicitly disclose said panel being fixed by hinges to said body so as to rotate with respect to the body about said hinges.
Yamauchi teaches an extractor body with automatically opening and closing panels that enhance the appearance of the extractor when it is not in use (see paragraph [0008] and see FIGs 3A & 3B).  The hood of Yamauchi has a panel fixed by hinges to said body so as to rotate with respect to the body about said hinges (see 5 of FIGs 3A & 3B).  An extractor design such as taught by Yamauchi could be combined with the teachings of Siegal and Romani to better automate a home kitchen (see abstract).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the automation taught by Siegel in view of Romani with the .  

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive for the following reasons.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., newly added limitations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  See the updated rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTHA M BECTON/Examiner, Art Unit 3762               

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762